EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sharon Sintich on August 11, 2021.
Note: Examiner is not considering amendments to claims filed July 20, 2021.  Examiner has considered amendments to claims filed August 10, 2021.

The application has been amended as follows: 
Amendments to claims 6 and 23:

6. (currently amended) The recombinant AAV vector of claim 5, wherein the muscle-specific control element is human skeletal actin gene element, cardiac actin gene element, 
23. (currently amended) The method of claim 21, wherein the second recombinant AAV vector is administered by intramuscular injection or intravenous injection.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 6 to   Applicant further agreed to examiner proposed amendments to claims 6 and 23 as detailed above.  The recombinant AAV vector comprising a polynucleotide sequence encoding β-sarcoglycan at least 95% identical to SEQ ID NO: 1 as specified in claim 1 is not found in the prior art.  The composition comprising the recombinant AAV vector of claim 1 and a pharmaceutically acceptable carrier, diluent or adjuvant is not found in the prior art.  The method of treating muscular dystrophy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector of claim 1 is not found in the prior art.  The method of increasing muscular force and/or muscle mass, reducing fibrosis or reducing contraction-induced injury in a mammalian subject suffering from muscular dystrophy comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector of claim 1 is not found in the prior art.  The method of treating β -sarcoglycanopathy in a subject comprising administering to the subject a therapeutically effective amount of the recombinant AAV vector of claim 1 is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636